Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey T. Helvey, Reg. No. 44,757 on Wednesday, December 8, 2021. 
The application has been amended as follows:

	1. (Currently Amended) One or more non-transitory, computer-readable media having instructions that, when executed, cause a user equipment (UE) in a new radio (NR) system to:
determine a first physical uplink control channel (PUCCH) resource with a payload of a first size carrying a first uplink control information (UCI) in a first format, wherein the first UCI includes a channel state information (CSI) report, wherein the CSI report includes combined multiple wideband or sub-band CSI reports;  
determine a second PUCCH resource with a payload of a second size carrying a second UCI in a second format, wherein the second UCI includes a hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback;
determine that the first PUCCH resource carrying at least the CSI report fully collides with , wherein the first PUCCH resource and the second PUCCH resource have a same starting symbol 
multiplex the first UCI and the second UCI to be carried by a selected PUCCH resource in a selected format determined based on a pre-defined priority rule between the HARQ-ACK feedback and the CSI report including the combined multiple wideband or sub-band CSI reports, wherein the selected PUCCH resource in the selected format comprises the first PUCCH resource in the first format or [[by]] the second PUCCH resource in the second format.

2. (Original) The one or more non-transitory, computer-readable media of claim 1, wherein the first size of the payload in the first PUCCH resource is larger than the second size of the payload in the second PUCCH resource, and the UE is caused to 

3. (Original) The one or more non-transitory, computer-readable media of claim 2, wherein the UE is caused to append the second UCI to the first UCI to form a combined payload carried by the first PUCCH resource in the first format.

4. (Cancelled) 

5. (Cancelled) 

6. (Original) The one or more non-transitory, computer-readable media of claim 1, wherein the first format is of a format to carry a payload of a larger size, and the second format is of a format to carry a payload of a smaller size.

7. (Original) The one or more non-transitory, computer-readable media of claim 6, wherein the first format is of a format 2, 3, or 4 for a PUCCH resource, and the second format is of format 0 or 1 for a PUCCH resource.

further includes a scheduling request (SR) 

9. (Original) The one or more non-transitory, computer-readable media of claim 1, wherein the first PUCCH resource is determined based on a PUCCH resource indicator field in a downlink control information (DCI).

10. (Cancelled) 

11. (Cancelled) 

12. (Currently Amended) One or more non-transitory, computer-readable media having instructions that, when executed, cause a base station in a new radio (NR) system to:
determine a first configuration for a first physical uplink control channel (PUCCH) resource with a payload of a first size carrying a first uplink control , wherein the CSI report includes combined multiple wideband or sub-band CSI reports;
determine a second configuration for a second PUCCH resource with a payload of a second size carrying a second UCI in a second format from the UE, wherein the second UCI includes a hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback, wherein the first PUCCH resource carrying at least the CSI report fully collides with , and wherein the first PUCCH resource and the second PUCCH resource have a same starting symbol 
indicate the first configuration and the second configuration to the UE; and
receive a combined payload from the UE carried by a selected PUCCH resource in a selected format determined based on a pre-defined priority rule between the HARQ-ACK feedback and the CSI report including the combined multiple wideband or sub-band CSI reports, wherein the selected PUCCH resource in the selected format comprises the first PUCCH resource in the first format or [[by]] the second PUCCH resource in the second format, wherein the combined payload is obtained by multiplexing the first UCI and the second UCI.
 


14. (Currently Amended) The one or more non-transitory, computer-readable media of claim 12, wherein the first UCI further includes a hybrid automatic repeat request - acknowledgement (HARQ-ACK) feedback, and the second UCI is further a scheduling request (SR) 

15. (Previously Presented) The one or more non-transitory, computer-readable media of claim 12, wherein the CSI report includes a channel quality indicator (CQI), a pre-coding matrix indicator (PMI), a CSI resource indicator (CRI), a rank indicator (RI), a layer 1—reference signal received power (L1-RSRP), or a beam related information.

16. (Cancelled) 



18. (Original) The one or more non-transitory, computer-readable media of claim 14, wherein the HARQ-ACK feedback is in response to a physical downlink shared channel (PDSCH) reception without a corresponding physical downlink control channel (PDCCH) reception.

19. (Original) The one or more non-transitory, computer-readable media of claim 14, wherein the HARQ-ACK feedback is in response to a physical downlink control channel (PDCCH) reception indicating semi-persistently scheduled (SPS) PDSCH release.

20. (Currently Amended) A user equipment (UE), comprising:
processing circuitry to:
determine a first physical uplink control channel (PUCCH) resource with a payload of a first size carrying a first uplink control information (UCI) in a first format, wherein the first UCI includes a channel state , wherein the CSI report includes combined multiple wideband or sub-band CSI reports;
determine a second PUCCH resource with a payload of a second size carrying a second UCI in a second format, wherein the second UCI includes a hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback;
determine that the first PUCCH resource carrying at least the CSI report fully collides with , wherein the first PUCCH resource and the second PUCCH resource have a same starting symbol 
multiplex the first UCI and the second UCI to obtain a combined payload to be carried by a selected PUCCH resource in a selected format determined based on a pre-defined priority rule between the HARQ-ACK feedback and the CSI report including the combined multiple wideband or sub-band CSI reports, wherein the selected PUCCH resource in the selected format comprises the first PUCCH resource in the first format or [[by]] the second PUCCH resource in the second format; and 


21. (Previously Presented) The UE of claim 20, wherein the combined payload is carried by a number of physical resource blocks (PRBs) smaller than a predetermined or preconfigured number of PRBs.

22. (Previously Presented) The UE of claim 20, wherein the combined payload is carried by a number of physical resource blocks (PRBs) that is determined by the base station and signaled to the user equipment (UE) through a high layer signaling.

23. (Previously Presented) The UE of claim 20, wherein the combined payload is carried by a number of physical resource blocks (PRBs) with indices that can be factorized into the form 2i·3j·5k, with i,j,k being integers.

24. (Previously Presented) The UE of claim 20, wherein the first size of the payload in the first PUCCH resource is larger than the second size of the payload 

25. (Previously Presented) The UE of claim 20, wherein the first format is of a format 2, 3, or 4 for a PUCCH resource, and the second format is of format 0 or 1 for a PUCCH resource. 
Allowable Subject Matter
Claims 1-3, 6-9, 12-15 and 17-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
 An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly amended claims as shown above.
The prior art of record fails to teach “determine that the first PUCCH resource carrying at least the CSI report fully collides with  the second PUCCH resource carrying at least the HARQ-ACK feedback, wherein the first PUCCH resource and the second PUCCH resource have a same starting symbol; and multiplex the first UCI and the second UCI to be carried by a selected PUCCH resource in a selected format determined based on a pre-defined priority rule between the HARQ-ACK feedback and the CSI report including the combined multiple wideband or sub-band CSI reports, wherein the selected PUCCH resource in the selected format comprises the first PUCCH resource in the first format or the second PUCCH resource in the second format”, as substantially described in independent claim(s) 1 and 20.  These limitations, in combination with the remaining limitations of claim(s) 1 and 20 are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “determine a second configuration for a second PUCCH resource with a payload of a second size carrying a second UCI in a second format from the UE, wherein the second UCI includes a hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback, wherein the first PUCCH resource carrying at least the CSI report fully collides with the second PUCCH resource carrying at least the HARQ-ACK feedback, and wherein the first PUCCH resource and the second PUCCH resource have a same starting symbol…indicate the first configuration and the second configuration to the UE…receive a combined payload from the UE carried by a selected PUCCH resource in a selected format determined based on a pre-defined priority rule between the HARQ-ACK feedback and the CSI report including the combined multiple wideband or sub-band CSI reports, wherein the selected PUCCH resource in the selected format comprises the first PUCCH resource in the first format or  the second PUCCH resource in the second format, wherein the combined payload is obtained by multiplexing the first UCI and the second UCI”, as substantially described in independent claim(s) 12.  These limitations, in combination with the remaining limitations of claim(s) 12 is/are not taught nor suggested by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474